Citation Nr: 0405697	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  97-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

Appellant was a member of the U.S. Navy Reserve during the 
period February 1985 to March 1993.  Appellant was called 
into active service from February 1991 through August 1991 in 
conjunction with the Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
post traumatic stress disorder (PTSD).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.15 9 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending before the Board on the date 
of enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  

The veteran bases his claim for service connection for PTSD 
on a number of stressors related to his service on the U.S.S. 
Independence during the period February 1991 through August 
1991: (1) physical assault by shipmates (a "blanket party" 
initiation ritual); (2) assignment to duties for which he was 
not trained and that he was not physically able to perform; 
(3) verbal abuse from shipmates.  The fact that one of the 
stressors is an alleged physical assault requires special 
steps in the development of the claim; since those steps were 
not performed, the Board must remand the case back to the RO.

If a claim for PTSD is based upon personal assault, there are 
a number of types of evidence that may be considered in 
support of the claimed stressor incident even though the 
incident is not mentioned in the service personnel or medical 
records.  See M21-1, Part III, par. 5.14d; see also Cohen v. 
Brown, 10 Vet. App. 128 (1997) and YR v. West, 11 Vet. App. 
393, 399 (1998).   VA cannot deny a claim for PTSD that is 
based on an alleged in-service personal assault without first 
advising the claimant of these alternative sources of 
evidence and giving the claimant an opportunity to provide 
such evidence or to advise VA where such evidence can be 
procured.  38 C.F.R. § 3.304(f)(3) (2003).  A sample letter 
is provided in M21-1, Part III, par. 5.14d(5), Exhibits B-10 
and B-11.  It does not appear that appellant has been 
provided such notice.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for acquired mental disability, 
to include PTSD, have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that his assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  The RO must also provide appellant 
with notice of the PTSD stressor 
evidence appropriate to cases in which 
the alleged stressor relates to an in-
service physical assault, in accordance 
with 38 C.F.R. § 3.305(f)(3) (2003) and 
M21-1, Part III, par. 5.14d, Exhibits 
B-10 and B-11.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for PTSD.  This review 
should include all evidence added to 
the record to the file since the 
supplementary statement of the case was 
issued.  In fact, in order to comply 
with all notice and duty to assist 
provisions, the RO should conduct a de 
novo review of all evidence associated 
with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

